Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Glueck on 6/18/2021.

The application has been amended as follows: 

	IN THE CLAIMS

1. (Currently Amended) A sheet bundle discharging apparatus comprising:
a conveyance belt configured to convey and discharge a sheet bundle in a predetermined conveyance direction;
an attitude changing unit configured to change an attitude of the sheet bundle from a first attitude in which the sheet bundle is apart from the conveyance belt to a second attitude in which the sheet bundle is placed on the conveyance belt; and

wherein, by changing the attitude of the sheet bundle from the first attitude to the second attitude by the attitude changing unit, the end portion of the sheet bundle can reach the receiving member after the end portion of the sheet bundle passes through a region above the conveyance belt with a component of movement that is parallel to a conveyance surface of the conveyance belt, the component of movement being in a belt width direction perpendicular to the predetermined conveyance direction,
wherein the conveyance belt conveys the sheet bundle in the second attitude in the predetermined conveyance direction, and
wherein a friction coefficient between the sheet bundle and the receiving member is smaller than a friction coefficient between the sheet bundle and the conveyance belt.

8.    (Currently Amended) A bookbinding apparatus comprising: a binding unit configured to bind a sheet bundle; and
a sheet bundle discharging apparatus including: (1) a conveyance belt configured to convey and discharge a sheet bundle in a predetermined conveyance direction; (2) an attitude changing unit configured to change an attitude of the sheet bundle from a first attitude in which the sheet bundle is apart from the conveyance belt to a second attitude in which the sheet bundle is placed on the conveyance belt; and (3) a receiving member configured to receive an end portion of the sheet bundle in a case where the 
wherein, by changing the attitude of the sheet bundle from the first attitude to the second attitude by the attitude changing unit, the end portion of the sheet bundle can reach the receiving member after the end portion of the sheet bundle passes through a region above the conveyance belt with a component of movement that is parallel to a conveyance surface of the conveyance belt, the component of movement being in a belt width direction perpendicular to the predetermined conveyance direction,
wherein a friction coefficient between the sheet bundle and the receiving member is smaller than a friction coefficient between the sheet bundle and the conveyance belt,
wherein the attitude changing unit changes the attitude of the sheet bundle bound by the binding unit from the first attitude to the second attitude, and
wherein the conveyance belt discharges the sheet bundle in the second attitude in the predetermined conveyance direction.

Claims 1 and 8 were amended to clarify the claims.

Allowable Subject Matter
Claims 1-10 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853